Citation Nr: 0430107	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  02-18 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty August 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1989 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

FINDINGS OF FACT

1.  The RO denied service connection for a nervous condition 
in April 1980.  The veteran did not appeal following 
notification of the April 1980 RO decision.

2.  Evidence received since the April 1980 RO decision is 
cumulative or redundant, or is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for a psychiatric disorder, and 
the April 1980 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background
The veteran served on active duty from 1968 to March 1970, 
and his service medical records were negative for any 
suggestion of a psychiatric disorder, and his February 1970 
service separation examination noted normal psychiatric 
findings.  

On a November 1979 VA psychiatric examination, the veteran 
described drug use during service and said he had been 
treated for venereal disease during service.  He did not 
recite any history of psychiatric treatment.  The diagnosis 
was psychoneurosis, anxiety state with depressive features.  

Based on the above evidence, the RO denied service connection 
for a psychiatric disorder in April 1980.  The veteran did 
not appeal following notification of that decision.

The veteran applied to reopen his claim for service 
connection for a psychiatric disorder in September 1988.  
With his application to reopen, he has submitted numerous 
medical records, including records from private psychiatrists 
that show psychiatric treatment since 1981 or relate that the 
veteran had psychiatric treatment since 1979.  None of these 
records attribute any psychiatric pathology to service.

II. Analysis
Through discussions in correspondence, rating decisions, and 
the statement of the case, the VA has informed the veteran of 
the evidence necessary to substantiate his application to 
reopen a claim for service connection for a psychiatric 
disorder.  He has been told of his and the VA's respective 
obligations to provide evidence.  The June 2002 statement of 
the case informed the veteran of the evidence of record and 
the laws and regulations pertaining to his appeal.

With regard to VCAA notice provisions, a June 2001 letter the 
RO sent the veteran specified the types of evidence that are 
necessary to substantiate his claim, and the various 
responsibilities of him and the VA in securing any pertinent 
evidence.  The veteran has provided extensive private medical 
evidence and there is no indication that there is any 
additional evidence.  The veteran has identified no 
additional pertinent medical records to be obtained.  In an 
application to reopen a previously denied claim for service 
connection, there is no VA obligation to provide a VA 
examination.  Under the circumstances, the Board finds that 
the notice and duty to assist provisions of the VCAA and the 
related VA regulation have been met.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.

The Board now turns to the application to reopen the claim 
for service connection for schizophrenia.

Service connection may be granted for a disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for schizophrenia (a psychosis) will be 
rebuttably presumed if manifest to a compensable level within 
one year after separation from active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for a psychiatric disorder was previously 
denied by the RO in April 1980 RO.  As such decision was not 
appealed, it is considered final, with the exception that the 
claim may be reopened if new and material evidence has been 
submitted since then, and if so reopened, the claim will be 
reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105.  The 
question now presented is whether new and material evidence 
has been presented, since the April 1980 RO decision, which 
would permit the reopening of the claim for service 
connection.  Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

As applicable to the present case, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The definition of "new and material evidence" in 38 C.F.R. 
§ 3.156(a) was revised, effective August 29, 2001.  See 38 
C.F.R. § 3.156(a) (2003).  However, the latest definition 
only applies to an application to reopen a finally decided 
claim received by the VA on or after August 29, 2001; thus it 
does not apply to the instant case.  See 66 Fed. Reg. 45620 
(2001).

At the time of the April 1980 RO decision, the evidence of 
record included service medical records and a 1979 VA 
psychiatric examination, which showed that the first 
suggestion of a psychiatric disorder was in 1979 when a 
psychoneurosis, anxiety state with depressive features, was 
diagnosed.  

The additional evidence received since the April 1980 RO 
decision includes a number of psychiatric treatment records 
from years after service; in fact those records note 
treatment from the early 1980's and relate that the veteran 
had a psychiatric history since 1979.

The additional VA and private medical evidence submitted by 
the veteran show diagnoses of schizophrenia many years 
following service; these records are cumulative, not new, 
evidence.  These records merely confirm the current existence 
of a psychiatric disorder, which has already been 
established.  This is all redundant or cumulative 
information, and thus it is not new evidence.  38 C.F.R. § 
3.156; Vargas-Gonzalez v. West, 12 Vet.  App. 321 (1999); 
Reid v. Derwinski, 2 Vet. App. 312 (1992).

Assertions by an attorney, who represented the veteran in 
1990, to the effect that drug use and episodes of venereal 
disease may have contributed to the onset of some psychiatric 
pathology, are not material evidence.  As layman, he has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The Board concludes that new and material evidence has not 
been submitted to reopen the claim for service connection for 
a seizure disorder.  Thus, the April 1980 RO decision remains 
final.

ORDER

The application to reopen a claim for service connection for 
a psychiatric disorder is denied.


	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



